Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George R. McGuire on 9/22/21.

	The title has been amended to read:
--METHOD OF TREATING STEM CELLS WITH NAD--.
In the claims, in claim 1, line 1, after "source" --to induce apoptosis--  has been inserted.
In claim 12, line 1, in the third occurrence "the" has been deleted and replaced with  --a--.
In claim 13, line 1, "incubation" has been deleted and replaced with
 --incubating--.


In claim 15, line 1, after "source" --to induce apoptosis--  has been inserted.
In claim 17, line 1, after "source" --to induce apoptosis--  has been inserted.

The following is an examiner’s statement of reasons for allowance:
A prior art search reveals the prior art does not teach or fairly suggest the presently claimed method of treating a hematopoietic stem cell source with NAD to induce apoptosis of the T cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (2018/0051253) teaches treating stem cell aging.
Ganapati (2018/0362570) teaches treating cells in nicotinamide riboside.
Domen (Molecular Medicine Today) teaches treating stem cells.
Im (WO 2018/088821) machine English translation provided, teaches treating stem cells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655